Citation Nr: 0315143	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  93-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In May 1996, February 1998 and May 2000 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

Although the veteran perfected appeals pertaining to claims 
of whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
bilateral knee condition and for a psychiatric disorder, 
entitlement to service connection for residuals of injuries 
to the head and neck, and whether there was clear and 
unmistakable error in December 1976 and February 1987 RO 
rating decisions, these issues have all been finally resolved 
either in the May 1996 or May 2000 Board decisions, or in 
various RO decisions that were not appealed by the veteran.  
Therefore, these issues are no longer for appellate 
consideration.  


FINDING OF FACT

A low back disorder was not demonstrated until eight years 
after the veteran's discharge from service, and there is no 
competent evidence relating this disability to the his 
service or any service-connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.303, 3.310, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in February 2001 and September 2002 that VA 
would obtain all relevant evidence in the custody of VA.  He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physicians 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, and 
his VA treatment records have been associated with the claims 
files.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The claimant has provided 
authorizations, and his available private medical records 
were obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2002).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2002).  The claimant was notified of the need 
for a VA examination, and one was accorded him.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) (2002).  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  In this 
regard, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Although the veteran's service medical records show the 
veteran was hit several times in the head with a pipe in 
January 1976 and he had pain radiating into his back from his 
knees in July 1976, there is no evidence of any back 
complaints, findings, treatment or diagnoses.  

VA and private treatment records, dating from 1981 to 1993, 
indicate the veteran initially complained of back discomfort 
after a January 1984 injury at work.  Dowse D. Rustin, M.D., 
in a January 1984 evaluation report, notes that the veteran 
fell approximately fifteen feet from a crane when he slipped 
and fell to the concrete, landing principally on his left 
foot and then striking his buttocks.  X-ray studies showed 
evidence of a sesamoid bone of the fifth metatarsal.  The 
diagnosis was left foot fractured sesamoid bone with left os 
calcis contusion and probable low back strain.  Multiple 
subsequent treatment records show histories of the 1984 
injury and subsequent back injuries and diagnosed low back 
strains.  An October magnetic resonance imagining (MRI) scan 
of the veteran's lumbar spine revealed mild disc bulging at 
the L4-5 level.  

In an October 1992 letter, Dr. Michael L. Coon, the veteran's 
private treating chiropractor, indicates that the veteran had 
been his patient intermittently in the past three years.  Dr. 
Coon opined that the veteran's complaints of mid and low back 
pain were secondary to an initial knee injury, as this 
altered the veteran's gait.  In a February 1993 follow-up 
letter, Dr. Coon notes that a health history profile revealed 
that the veteran initially injured his back and knees in 
service.  Further, due to the weakness in his knees, he 
sustained a secondary fall from a crane which caused 
additional injury.  

During a March 1993 personal hearing, the veteran testified 
that his back disability was primarily the result of his 1984 
injury and that he was injured because his knees buckled and 
he fell.  The veteran also testified that he was physically 
assaulted two times in service and that on one of those 
occasions he was hit in the head and upper back with a lead 
pipe.  Since his 1984 injury, he testified that he had ten to 
fifteen subsequent back injuries.  

The veteran also testified at Central Office hearings before 
Members of the Board in February 1996 and August 1999.  He 
again testified regarding the two inservice assaults and the 
1984 injury and how his low back was affected.  At his 
February 1996 hearing he testified that he retired on 
disability in 1995.  During the August 1999 hearing, the 
veteran testified that his back was initially injured when an 
officer jumped on his back to stop him from hitting another 
seaman with a hammer.  He did not receive treatment for the 
incident.  He also testified that his chiropractor, Dr. Coon, 
etiologically linked his back disability to his knees and 
stated, when he initially evaluated the veteran, that his 
back had been damaged for a long time.  Finally, the veteran 
testified that it was impossible to locate treatment records 
for back complaints earlier than 1984 because the physicians 
who treated him then were either deceased or their records 
were unobtainable.

A September 2000 VA orthopedic examination report indicates 
that the veteran's claims files were reviewed.  The examiner 
noted that the veteran's low back pain had its onset in 1985 
after an accident in service.  Based on examination and 
review of the veteran's records the examiner opined that it 
was likely that the veterans bilateral knee disability had 
its onset in service; however, the examiner further opined 
that it was not likely that the back disability was due to 
the veteran's knee disability or aggravated by the knee 
disability.  The diagnosis was a mild back strain.   

Service connection was established for the veteran's 
bilateral knee strains in a November 2000 rating decision.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2002).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a) (2002).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

After carefully reviewing the evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against the claim for service connection for a low back 
disorder.  The record contains no probative evidence that the 
veteran has current back disability which is causally related 
to his service, any incident therein, or any service-
connected disability.  In this respect, the Board 
acknowledges Dr. Coon's opinion that the veteran's back 
disability had its onset in service or was attributable to 
his service-connected knees.  However, the Board has a duty 
to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  The Board finds the September 2000 VA examiner's 
opinion far more probative because it is based on a thorough 
review of the veteran's claims files rather than his stated 
history alone.  It is clear that Dr. Coon had only the 
veteran's history to rely on in reaching his opinion.  
Furthermore, the overwhelming majority of the private and VA 
treatment records indicate that the veteran's initial back 
injury was in 1984, eight years after his discharge from 
service.  Although the veteran asserts he currently has a 
back disorder as a result of his service or service-connected 
knees, he is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim of entitlement to service 
connection for a back disorder on a direct or secondary basis 
must be denied.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a back disorder is denied.  


REMAND

The RO issued a decision in November 2000 which granted 
service connection for left and right knee strains.  The RO 
assigned an initial noncompensable evaluation for his left 
knee disability and a 10 percent evaluation for the right 
knee.  The veteran properly submitted a timely notice of 
disagreement with the initial evaluation to the RO in 
December 2000.  In June 2002, the veteran submitted a claim 
for increased evaluations for his bilateral knee strains.  An 
August 2002 rating decision granted a 10 percent evaluation 
for the veteran's left knee strain.  Notwithstanding the 
August 2002 partial grant of benefits, the Court has been 
very clear in these circumstances that the Board must remand 
the case to the RO for the issuance of a statement of the 
case with regard to the initial evaluations.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  In light of the foregoing, 
these matters are hereby REMANDED to the RO for the following 
action:

The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the question what 
initial evaluations are warranted for 
right and left knee strains.  The RO must 
also inform the veteran of the procedural 
steps necessary to complete an appeal in 
accordance with 38 U.S.C.A. § 7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	G.H. SHIUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



